UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
EDWARD WELLS CIVIL ACTION NO. 18-0553
SECTION P
VS.
JUDGE ELIZABETH E. FOOTE
LONNIE NAIL MAG. JUDGE KAREN L. HAYES

JUDGMENT
The Report and Recommendation of the Magistrate Judge having been considered, together
With the Written objections thereto filed With this Court, and, after a de novo review of the record,
finding that the Magistrate Judge’s Report and Reeommendation is correctl and that judgment as
recommended therein is Warranted,
IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff EdWard Wells’ Complaint

is DISMISSED WITH PREJUDICE as frivolous

SHREVEPORT, LOUISIANA, this lfzi day of AWMIS

 

ELIZABETH E. F ¢

  

 

1 The Court notes that the Report and Recommendation misstates the date that Plaintiff
filed his first ARP request. Although the Report and Recommendation states that the request Was
filed on September 23, 2016, [Record Document 12 at 5], the ARP request Was actually filed on
September 21, 2016, [Record Document 1-2 at 2]. Although this earlier filing tolled the running
of the statute of limitations for two additional days, Plaintiff’ s complaint Was still untimely by
472 days.

